Wh. "Dub" Arnold, Chief Justice. Chiefjustice. This case a quiet-title action. We do not reach the merits raised in the appeal because the trial court’s order fails to comply with Arkansas Rule of Civil Procedure 54(b). Appellees Robert Flannigan Jr., Cindy Flannigan, Mike Hook, and Karen Hook (hereinafter “Flannigan”) filed suit against the State of Arkansas, Arkansas Game and Fish Commission (hereinafter “AGFC”) in Craighead County Chancery Court, Eastern District. Flannigan requested that title to Lots 1 and 4 of Section 23, Township 15 North, Range 6 East (hereinafter “Lots”), in Craighead County, Arkansas, be quieted and confirmed in Flannigan, that an injunction be issued against AGFC, and that any existing or potential adverse claims to the property be canceled and declared a nullity. AGFC filed a response and counterpetition denying Flannigan’s ownership or possession of Lots, and claiming that AGFC had record title ownership of the lots by virtue of United States Bureau of Land Management (hereinafter “BLM”), Patent No. 1238004, issued to AGFC on March 5, 1965, and duly recorded in the records of Craighead County. AGFC also asserted that it had been in sole and exclusive possession of said Lots since issuance of the patent; that the patent contained a reversionary clause in favor of the United States prohibiting any transfer of title or control of the lands to another; that no conveyance of the lands had ever been made by AGFC; that the property had been listed on the Craighead County tax books in error; and that, as a matter of law, adverse possession could not run against the United States or the State of Arkansas. AGFC prayed that title to Lots be quieted and confirmed in AGFC and that Flannigan be enjoined from exercising or attempting to exercise any ownership rights over the property. Flannigan replied, denying all of AGFC’s allegations and pleading affirmatively that the United States had previously issued a Swamp Lands Patent that covered the Lots and, therefore, had no right, title or interest in the property at the time it issued the patent to AGFC. At this same time, Flannigan filed a third-party complaint against Clyde Eason, Robert Tacker, and Donna S. Tacker (hereinafter “Eason”), asserting that Eason had conveyed to Flannigan the Lots by warranty deed dated August 13, 1998, guaranteeing good title, and that Eason should be responsible to Flannigan for any damages that they might suffer as a result of the counterclaim by AGFC. Flannigan contended they acquired title from Eason, who acquired title from the Commission of State Land by a limited warranty deed dated September 17, 1992, after the lands had been forfeited for unpaid taxes. Eason answered the third-party complaint admitting that they had previously conveyed the property to Flannigan by warranty deed and that, at the time of the conveyance, they had fee simple title to the property, but denied all other allegations and prayed for dismissal of the complaint. AGFC filed a motion for summary judgment, or alternatively a motion to join a party necessary for just adjudication, along with supporting briefs asserting that it was entitled to summary judgment in its favor as a matter of law by virtue of its title conveyed through the 1965 Patent from BLM. AGFC asserts that it acquired title by a patent issued from the BLM in 1965. AGFC submitted, also, undisputed evidence that the Lots had been excluded from the 1856 Swamp Lands Patent cited in Flannigan’s Answer to AGFC’s counterpetition, and that title had remained in the United States until BLM issued the patent to AGFC in 1965. If summary judgment was not granted, AGFC requested that the trial court order that the United States be joined as a party to the action, as required under Rule 19(a) of the Arkansas Rules of Civil Procedure, since BLM had specifically retained a reversionary interest in the Lots through the 1965 patent and was a necessary party to resolve the ligation. The trial court decided to take AGFC’s motions under advisement and to proceed with submission of additional proof by the parties. Following the trial, the trial court requested the parties to submit posttrial briefs. In AGFC’s posttrial brief, AGFC reasserted that Flannigan could not be granted the relief they requested without the joinder of the United States as a defendant, since BLM had clearly reserved certain ownership interests to the subject property in the 1965 Patent issued to AGFC, including reservations of the minerals interest and reversionary interest in the event AGFC failed to comply with the provisions of an approved development and management plan, or otherwise attempted to transfer title or control of the property without the consent of the United States. The trial court issued a letter opinion in which it found that “the evidence in this case reveals that the predecessors in title to plaintiffs paid the taxes on the lands in question from 1992 forward.” Based upon that evidence, the provisions of Ark. Code Ann. § 18-11-102, and the holding in Horn v. Blaney, 268 Ark. 597, 597 S.W.2d 109 (1980), the trial court concluded that the title to the property in dispute should be vested in Flannigan. The trial court further stated that the court saw “no need to rule upon the motion to join BLM since the bureau had divested itself of title by virtue of the 1965 patent.” The letter opinion was subsequently made a part of the Quiet Title Decree that quieted and confirmed title in the Flannigan’s.  Under Ark. R. Civ. P. 54(b), when multiple parties are involved in an action, the lower court may direct the entry of a final judgment as to one or more but fewer than all of the claims or parties only upon an express determination that there is no just reason for delay and upon an express direction for the entry of judgment. The trial court made no such express determination here. Inasmuch as the trial court’s order did not comply with Rule 54(b), no final judgment has been entered and no appeal may be taken.  An order is not final when it adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties. Koonce v. Mitchell, 341 Ark. 716, 19 S.W.3d 603 (2000); Stockton v. Sentry Ins., 332 Ark. 417, 965 S.W.2d 762 (1998). See also Ark. R. Civ. P. 54(b). The underlying policy of this rule is to avoid piecemeal appeals. Koonce, supra. Even though an issue on which a court renders a decision might-be an important one, an appeal will be premature if the decision does not, from a practical standpoint, conclude the merits of the case. Koonce, supra; Doe v. Union Pac. R.R., 323 Ark. 237, 914 S.W.2d 312 (1996). The proceedings in the case before us were flawed because the United States was not given notice of the petition to quiet title, and was not made a party. Arkansas Code Annotated sections 18-60-501-505 (1987) provide the statutory framework for actions to quiet title. Specifically, Ark. Code Ann. § 18-60-503 (1987) provides the procedure by which notification must be given to all persons who claim an interest in the disputed land. The statute reads in pertinent part: (a) Upon the filing of the petition [to quiet title], the clerk of the court shall publish a notice of the filing of the petition on the same day of each week, for four (4) weeks in some newspaper published in the county. . . . The petition shall describe the land and call upon all persons who claim any interest in the land or Hen thereon to appear in the court and show cause why the title of the petitioner should not be confirmed. Here, nothing in the record reflects compliance with Ark. Code Ann. § 18-60-503, and because of the failure to give notice to the record owner, neither AGFC nor Flannigan were able to make a prima facie case to quiet title.  Turning to the third-party complaint against Eason, this court need not address the issue concerning the merits of such case. The third-party complaint is coupled with the main complaint, therefore is likewise dismissed. Eason will have the opportunity to defend the complaint if future proceedings arise.  We conclude that the only disposition that can be made is to dismiss this cause for failure to comply with the dictates of Rule 54(b). Because the record reflects the trial judge did not enter a final order in this matter, we agree with Arkansas Game and Fish Commission that this appeal should be dismissed without prejudice. Reversed and dismissed. Brown, Imber, and Thornton, JJ., concur.